Name: 2005/488/EC: Commission Decision of 6 July 2005 granting derogations to bring Member States' statistical systems into conformity with Regulation (EC) No 501/2004 of the European Parliament and of the Council on quarterly financial accounts for general government (notified under document number C(2005) 1861)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  executive power and public service;  economic analysis;  European Union law;  communications;  economic geography
 Date Published: 2005-07-08

 8.7.2005 EN Official Journal of the European Union L 175/16 COMMISSION DECISION of 6 July 2005 granting derogations to bring Member States' statistical systems into conformity with Regulation (EC) No 501/2004 of the European Parliament and of the Council on quarterly financial accounts for general government (notified under document number C(2005) 1861) (Only the Czech, Danish, German, Estonian, Greek, Spanish, French, English, Italian, Latvian, Lithuanian, Polish, Slovenian and Slovak texts are authentic) (2005/488/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 501/2004 of the European Parliament and of the Council of 10 March 2004 on quarterly financial accounts for general government (1), and in particular Article 6(3) and (4) thereof, Having regard to the requests made by the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta, the Republic of Austria, the Republic of Poland, the Republic of Slovenia and the Slovak Republic, Whereas: (1) The purpose of Regulation (EC) No 501/2004 is to list and define the main characteristics of the ESA 95 categories of financial transactions and of stocks of financial assets and liabilities, for the general government sector and for each of the subsectors within general government. Member States are required to transmit data to the Commission (Eurostat) quarterly following a step-by-step approach. (2) However, under Article 6(3) and (4) of Regulation (EC) No 501/2004, the Commission is empowered to grant to Member States one or more derogations from the timetable set by the Regulation for the submission of quarterly data. Those derogations are granted for different purposes and are subject to different conditions. (3) In accordance with the provisions of Regulation (EC) No 501/2004, a number of Member States' authorities have asked, by letter, to be granted derogations to enable them to bring their national statistical systems into conformity with the Regulations requirements. (4) According to the information provided to Eurostat, the Member States' requests for derogations are due to the need for major adaptations to national statistical systems in order to comply fully with Regulation (EC) No 501/2004. The requested derogations should therefore be granted in their entirety, HAS ADOPTED THIS DECISION: Article 1 Derogations are hereby granted to the Member States listed in the Annex, on the conditions and subject to the limits set out therein, in order to enable those Member States to bring their respective national statistical systems into conformity with Regulation (EC) No 501/2004. Article 2 This Decision is addressed to the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Grand Duchy of Luxembourg, the Republic of Malta, the Republic of Austria, the Republic of Poland, the Republic of Slovenia and the Slovak Republic. Done at Brussels, 6 July 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 81, 19.3.2004, p. 1. ANNEX Country Quarterly data for which a derogation is granted, with reference to financial transactions and/or financial assets and liabilities, and/or to related sectors or subsectors Deadline Czech Republic  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Denmark  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Germany  F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.62/AF.62, F.7/AF.7  assets for sector S.13 and subsectors S.1311, S.1312 and S.1313, and F.511/AF.511  assets for subsector S.1311  F.34/AF.34, F.61/AF.61, F.62/AF.62, F.7/AF.7  liabilities for sector S.13 and subsectors S.1311, S.1312, S.1313 and S.1314  F.34/AF.34, F.5/AF.5, F.62/AF.62, F.7/AF.7  assets for subsector S.1314  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Estonia  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Greece  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Spain  F.34/AF.34 for sector S.13 and all its subsectors December 2005 France  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and subsectors S.1313 and S.1314  F.7/AF.7  assets and liabilities for subsector S.1311 December 2005 Ireland  Breakdown by counterpart sector for subsectors S.1311 and S.1314 June 2005 Italy  F.7/AF.7 for sector S.13 and all its subsectors December 2005 Cyprus  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Latvia  F.1, F.2, F.331, F.332, F.34, F.41, F.42, F.5, F.61, F.62, F.7 for sector S.13 and all its subsectors, and F.511 and F.21 for subsector S.1311  AF.5 assets for sector S.13 and subsectors S.1311 and S.1313, and AF.511 assets for subsector S.1311  AF.7 assets for sector S.13 and all its subsectors  Breakdown by counterpart sector for AF.41 assets for the subsector S.1311 and for AF.5 assets for subsectors S.1311 and S.1314 December 2005 Lithuania  F.5/AF.5, F.511/AF.511 and F.7/AF.7 for sector S.13 and all its subsectors  Breakdown by counterpart sector for F.5/AF.5 for subsectors S.1311 and S.1314 December 2005 Luxembourg  F.61/AF.61, F.62/AF.62 and F.7/AF.7 for sector S.13 and all its subsectors December 2005 Malta  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Austria  F.41/AF.41, F.42/AF.42  assets for sector S.13 and subsectors S.1312 and S.1313  F.7/AF.7  assets and liabilities for sector S.13 and all its subsectors December 2005 Poland  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Slovenia  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005 Slovakia  F.1/AF.1, F.2/AF.2, F.331/AF.331, F.332/AF.332, F.34/AF.34, F.41/AF.41, F.42/AF.42, F.5/AF.5, F.61/AF.61, F.62/AF.62, F.7/AF.7 for sector S.13 and all its subsectors  F.511/AF.511 and F.21/AF.21 for subsector S.1311  Breakdown by counterpart sector for subsectors S.1311 and S.1314 December 2005